DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            ANGEL E. CUESTA,
                               Appellant,

                                       v.

                          CAROLYN A. CUESTA,
                               Appellee.

                                 No. 4D15-794

                                 [March 2, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Krista    Marx,      Judge;    L.T.     Case     No.
2010DR010509XXXXNB.

   Benjamin T. Hodas and Michelle North Berg of Law Office of Benjamin
T. Hodas, LLC, West Palm Beach, for appellant.

   Darryl P. Figueroa, Palm Beach Gardens, for appellee.

PER CURIAM.

    We affirm without discussion: (1) that portion of the circuit court’s final
order denying the former husband’s supplemental petition for termination
or, in the alternative, reduction in spousal support; and (2) the circuit
court’s order denying the former husband’s motion for rehearing. We
dismiss without prejudice the former husband’s appeal of that portion of
the final order granting the former wife’s motion for attorney’s fees and
costs, but reserving jurisdiction to determine those amounts. See Revier
v. Revier, 45 So. 3d 570, 571 (Fla. 4th DCA 2010) (“We dismiss [the] aspect
of the final judgment as it relates to the award of attorney’s fees since the
trial court determined only entitlement and reserved the determination of
amount for a future day.”).

   Affirmed in part, dismissed without prejudice in part.

TAYLOR, DAMOORGIAN and GERBER, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.